internal_revenue_service p o box cincinnati oh number release date date date legend x scholarship program y related for-profit z amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x you indicate that the purpose of x is to provide a one-time scholarship to high school seniors who make a positive difference in their schools and or local communities by volunteering and who exemplify social responsibility and civic engagement one recipient will be selected from each participating high school and will receive a scholarship in the amount of z there are currently seven participating high schools letter catalog number 58263t the applicants must meet the following eligibility criteria a complete a minimum of hours of volunteer services extra-curricular during their senior year b have a gpa of or higher on a scale and c submit the complete application with certified supporting material by april family members of employees or directors of y or any y affiliate business are not eligible the application should include a personal information b personal letter c two letters of recommendation and d official transcript from high school the recipients are selected by your director in consultation with schools’ counseling staff and y’s senior management x counseling offices and advisory staff is only publicized through participating high schools’ the scholarships are non-renewable and do not require reporting however the recipient must sign a scholarship acceptance agreement that they understand and agree to comply with the specified criteria in the agreement scholarships will be made by checks and payable to the students and their post-secondary institutions basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
